EMPLOYMENT AGREEMENT EMPLOYMENT AGREEMENT (“Agreement”), entered into and effective as of July 1, 2015, between App Incline, Corporation ("Company"), and Adam Elmquist ("Employee"). 1. Employment, Duties and Acceptance 1.1 Company hereby employs Employee for the Term (as defined in Section 2 hereof) to render services in an executive capacity to Company and to the subsidiaries of Company engaged in business with and in connection with the Company and to devote his best efforts to the affairs of the Company and to perform such duties as Employee shall reasonable be directed to perform by officers of the Company. 1.2 Employee hereby accepts such employment and agrees to render such services as described herein. During the term of his employment, Employee will not render any services for others that will, or potentially could, conflict with the business of the Company, nor will Employee conduct any business or for Employee's own account, which could conflict with the business of the Company, nor will Employee render any services to any supplier or significant customer of Company outside of the duties expresses herein. 1.3 Employee’s duties includes some, but not all, of the following:Employee shall act as President of the Company and will oversee the day to day running of the Company, the managing of any hired employees, the filing of public documents for the purpose of compliance with regard to running a public company, travel from time to time as is necessary, and any other duty required of Employee to insure that the Company runs smoothly. 2. Term of Employment 2.1 The term of Employee's employment pursuant to this Agreement (the "Term") shall begin on July 1 2015, and shall be for a term of twelve months, which may be renewable for six months, upon mutual agreement and subject to the provisions of Article 4 of this Agreement providing for earlier termination of Employee's employment in certain circumstances. 3. Compensation 3.1 As compensation for all services rendered pursuant to this Agreement, including out of pocket costs paid by me as at the date hereof or at the request of Company, Company shall issue Employee 50,000,000 shares of the Company’s Common Stock.A monthly salary of $2,000. 3.2 Company shall pay or reimburse Employee for all necessary and reasonable expenses incurred or paid by Employee in connection with the performance of services under this Agreement upon presentation of expense statements or vouchers or such other supporting information as it from time to time requests evidencing the nature of such expense, and, if appropriate, the payment thereof by Employee, and otherwise in accordance with Company procedures from time to time in effect.Employee shall request authorization from the Board for expenses over $100.00. 3.3 During the Term, Employee shall be entitled to participate in any group insurance, qualified pension, hospitalization, medical health and accident, disability, or similar plan or program of the Company now existing or hereafter established to the extent that he is eligible under the general provisions thereof. Notwithstanding anything herein to the contrary, however, Company shall have the right to amend or terminate any such plans or programs at its discretion. 1 4. Termination 4.1 Disability. If Employee shall be prevented from performing Employee's usual duties for a period of 3 consecutive months, or for shorter periods aggregating more than 4 months in any 12 month period by reason of physical or mental disability, total or partial, (herein referred to as "disability"), Company shall nevertheless continue to pay full salary up to and including the last day of the third consecutive month of disability, or the day on which the shorter periods of disability shall have equaled a total of 4 months, but Company may at any time or times on or after such last day (but before the termination of such disability), elect to terminate this Agreement upon written notice to employee, effective on such 1st day, without further obligation or liability to Employee, except for any compensation accrued hereunder but not yet paid. If Company does not so elect, this Agreement shall remain in full force and effect, except that Company shall not be obligated to pay any compensation set forth in Article 3 hereof to Employee during the remaining period of disability. 4.2 Death. In the event of Employee's death during the Term, this Agreement shall automatically terminate, except that (a) Employee's estate shall be entitled to receive the compensation provided for hereunder to the last day of the month in which Employee's death occurs; and (b) such termination shall not affect any amounts payable as insurance or other death benefits under any plans or arrangements then in force or effect with respect to Employee. 4.3 Specified Cause. Company may at any time during the Term, by notice, terminate the employment of Employee for malfeasance, misfeasance, or nonfeasance in connection with the performance of Employee's duties, the cause to be specified in the notice of termination. Without limiting the generality of the foregoing, the following acts during the Term shall constitute grounds for termination of employment hereunder: 4.3.1 Any willful and intentional act having the effect of injuring the reputation, business, business relationships of Company or its affiliates; 4.3.2 Conviction of or entering a plea of nolo contendere to a charge of a felony or a misdemeanor involving moral turpitude; 4.3.3 Material breach of covenants contained in this Agreement; and 4.3.4 Repeated or continuous failure, neglect, or refusal to perform Employee's duties hereunder. 5. Protection of Confidential Information 5.1 In view of the fact that Employee's work as an employee of Company will bring Employee into close contact with many confidential affairs of the Company and its affiliates, including matters of a business nature, such as information about costs, profits, markets, sales, and any other information not readily available to the public, and plans for future developments, Employee agrees: 5.1.1 To keep secret all confidential matters of Company and its affiliates and not to disclose them to anyone outside of Company, either during or after Employee's employment with Company, except with Company's written consent; and 5.1.2 To deliver promptly to Company on termination of Employee's employment by Company, or at any time Company may so request, all memoranda, notes, records, reports, and other documents (and all copies thereof) relating to Company's and its affiliates' businesses which Employee may then possess or have under the Employee's control. 2 6. Ownership of Results of Services: 6.1 Company shall own, and Employee hereby transfers and assigns to it, all rights of every kind and character throughout the work, in perpetuity, in and to any material and/or ideas written, suggested, or submitted by Employee hereunder and all other results and proceeds of Employee's services hereunder, whether the same consists of literary, dramatic, mechanical or any other form of works, themes, ideas, creations, products, or compositions. Employee agrees to execute and deliver to Company such assignments or other instruments as Company may require from time to time to evidence its ownership of the results and proceeds of Employee's services. 7. Notices: 7.1 All notices, requests, consents and other communications required or permitted to be given hereunder shall be in writing and shall be deemed to have been duly given if delivered personally or sent by prepaid telegram, or mailed first-class, postage prepaid, as follows: To Employee: Adam Elmquist 1510 Longbranch Ave, Grover Beach, CA 93433 To Company:
